DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10. (Currently Amended) The image capturing apparatus according to claim 1, wherein the processor further configured [[tot]] to  perform the first process in a case where an amount of movement, per unit time, of the moving subject detected from the image of the moving subject is equal to or larger than a predetermined amount of movement.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claims, the prior art does not teach or suggest an image capturing apparatus to determine whether an image of a moving subject is captured in a captured image, and to control an amount of exposure of the image sensor by performing a first process for for each row of the array of the plurality of pixels in a case where an image of a moving subject is included in the captured image, and to control the amount of exposure of the image sensor by performing a second process different from the first process in a case where no moving-subject image is included in the captured image as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Ohki (US 2015/0108329 A1) discloses an image capturing unit comprising a motion detection unit 129 and discloses a predicted exposure time based on detected movement, but does not teach or suggest wherein the exposure time is controlled for each row of the array and to perform a second process different from the first process in a case where no moving-subject image is included in the captured image as required by the instant application. 
Prior art Kobayashi (US 2008/0284871 A1) discloses an image capturing unit and a motion detection means for detecting a motion amount of a subject (paragraph 0049) and to control exposure based on pixel blocks (paragraph 0049) but does not teach or suggest to “control an amount of exposure of the image sensor by performing a first process for controlling an exposure time of the image sensor for each row of the array of the plurality of pixels in a case where an image of a moving subject is included in the captured image, and control the amount of exposure of the image sensor by performing a second process different from the first process in a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696